[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION MOTION FOR SUMMARY JUDGMENT #111/ OBJECTION TO MOTION FOR SUMMARY JUDGMENT #114
In this foreclosure action, the plaintiff moves for summary judgment as to liability on the ground that no genuine issue of material fact exists. In opposing the plaintiff's motion, the defendant argues that genuine issues of material fact exist thereby barring summary judgment. The defendant has now submitted counteraffidavits raising genuine issues of material fact as to notice and payment. Therefore, the court denies the plaintiff's motion for summary judgment1 and sustains the defendant's opposition to same.
BALLEN, J.